Case 8:20-cv-00835-JGB-SHK Document 39 Filed 05/09/20 Page 1 of 10 Page ID #:378


    1   MITCHELL KAMIN (SBN 202788)
        mkamin@cov.com
    2
        AARON LEWIS (SBN 284244)
    3   alewis@cov.com
        BRITTANY BENJAMIN (SBN 323968)
    4
        bbenjamin@cov.com
    5   COVINGTON & BURLING LLP
        1999 Avenue of the Stars
    6
        Los Angeles, CA 90067-4643
    7   Telephone: (424) 332-4800
        Facsimile: (424) 332-4749
    8
    9   CASSANDRA STUBBS (SBN 218849)
   10   cstubbs@aclu.org
        AMERICAN CIVIL LIBERTIES UNION
   11   FOUNDATION
   12   201 W. Main St., Suite 402
        Durham, NC 27701
   13   Telephone: (919) 682-5659
   14   Facsimile: (919) 682-5961

   15   Attorneys for Plaintiffs
   16
        [Additional Counsel continued on next page]
   17
   18                        UNITED STATES DISTRICT COURT
   19                FOR THE CENTRAL DISTRICT OF CALIFORNIA
   20                               SOUTHERN DIVISION
   21
        MELISSA AHLMAN, DANIEL KAUWE,                   Case No.: 8:20-cv-835-JGB-SHK
   22   MICHAEL SEIF, JAVIER ESPARZA,
   23   PEDRO BONILLA, CYNTHIA
        CAMPBELL, MONIQUE CASTILLO,                     PLAINTIFFS’ OBJECTION
   24   MARK TRACE, CECIBEL CARIDAD                     TO DEFENDANTS’ NOTICE
   25   ORTIZ, and DON WAGNER, on behalf of             OF RELATED CASE
        themselves and all others similarly situated,
   26
   27          Plaintiffs,
               v.
   28


                                                1
Case 8:20-cv-00835-JGB-SHK Document 39 Filed 05/09/20 Page 2 of 10 Page ID #:379


    1   DON BARNES, in his official capacity as
        Sheriff of Orange County, California; and
    2
        ORANGE COUNTY, CALIFORNIA
    3
              Defendant.
    4
    5   [Additional Counsel continued from first
        page]
    6
    7   STACEY GRIGSBY*                             JOHN WASHINGTON (SBN
    8   sgrigsby@cov.com                            315991)
        AMIA TRIGG** (SBN 282890)                   jwashington@sshhlaw.com
    9   atrigg@cov.com                              SCHONBRUN, SEPLOW,
   10   COVINGTON & BURLING LLP                     HARRIS, HOFFMAN &
        One CityCenter                              ZELDES LLP
   11   850 Tenth Street NW                         11543 W. Olympic Blvd.
   12   Washington, DC 20001                        Los Angeles, CA 90064
        Telephone: (202) 662-6000                   Telephone: (310) 399-7040
   13   Facsimile: (202) 778-5906                   Facsimile: (310) 399-7040
   14
        OLIVIA ENSIGN                               PETER ELIASBERG (SBN
   15   oensign@aclu.org                            189110)
   16   CRISTINA BECKER                             peliasberg@aclu.org
        cbecker@aclu.org                            AMERICAN CIVIL
   17   AMERICAN CIVIL LIBERTIES UNION              LIBERTIES FUND OF
   18   FOUNDATION                                  SOUTHERN CALIFORNIA
        201 W. Main St., Suite 402                  1313 W 8th St
   19   Durham, NC 27701                            Los Angeles, CA 90017
   20   Telephone: (919) 682-5659                   Telephone: (213) 977-9500
        Facsimile: (919) 682-5961
   21                                               PAUL HOFFMAN (SBN
   22                                               71244)
                                                    hoffpaul@aol.com
   23                                               UNIVERSITY OF
   24                                               CALIFORNIA, IRVINE
                                                    SCHOOL OF LAW CIVIL
   25                                               RIGHTS LITIGATION
   26                                               CLINIC
                                                    401 E. Peltason Dr., Suite 1000
   27                                               Irvine, CA 92687
   28                                               Telephone: (949) 824-0066



                                              2
Case 8:20-cv-00835-JGB-SHK Document 39 Filed 05/09/20 Page 3 of 10 Page ID #:380


    1       CARL TAKEI                                       ZOE BRENNAN-KROHN**
            ctakei@aclu.org                                  (SBN 324912)
    2
            SOMIL TRIVEDI                                    zbrennan-krohn@aclu.org
    3       strivedi@aclu.org                                AMERICAN CIVIL
            CLARA SPERA                                      LIBERTIES UNION
    4
            cspera@aclu.org                                  FOUNDATION
    5       AMERICAN CIVIL LIBERTIES UNION                   Disability Rights Program
            FOUNDATION                                       39 Drumm Street
    6
            125 Broad Street, 18th Floor                     San Francisco, CA 94111
    7       New York, NY 10004                               Telephone: (415)-343-0769
            Telephone: (212) 607-3300                        Facsimile: (415) 255-1478
    8
            Facsimile: (212) 607-3318
    9
   10   ATTORNEYS FOR PLAINTIFFS

   11   *pro hac vice application forthcoming

   12   **C.D. California admission application forthcoming

   13
   14             Plaintiffs-Petitioners (“Plaintiffs”) hereby object to the Notice of Related

   15   Case (“Notice”) filed by Defendants in this matter. See ECF No. 35. This case is

   16   not more closely related to Mark Moon, et al. v. County of Orange, et al., No. 8:19-

   17   cv-00258-JVS-KES. Moreover, this case has been properly transferred to this Court

   18   because it is related to Fraihat v. ICE, No. 5:19:cv-01546-JGB-SHK. 1

   19
   20        I.      This Case Is Not Related to Mark Moon, et al. v. County of Orange, et
                     al.
   21
   22             On May 7, 2020, six days after Plaintiffs filed their Notice of Related Cases,
   23
   24
   25
   26   1
         Similar arguments apply to Kelvin Hernandez Roman v. Chad F. Wolf, No. 5:20-
   27   cv-00768-JTH-PVC. However, this opposition to Defendants’ Motion focuses on
        Fraihat because this case was properly transferred to the court that is presiding over
   28   Fraihat.


                                                     3
Case 8:20-cv-00835-JGB-SHK Document 39 Filed 05/09/20 Page 4 of 10 Page ID #:381


    1   see ECF No. 15 (May 1, 2020), and a day after this case was transferred to this
    2   Court, see ECF No. 35 (May 6, 2020), Defendants filed their own Notice of Related
    3   Case, urging this case to be transferred, again, claiming it is related to Mark Moon,
    4   et al. v. County of Orange, et al. No. 8:19-cv-00258-JVS-KES. It is not.
    5         Unlike this case, the Moon case does not concern the practices of the Orange
    6   County Jail (or any other detention facility) as they pertain to the COVID-19
    7   pandemic. Rather, the Moon case challenges a number of practices in the Orange
    8   County Jail System, including those concerning access to religious practices and
    9   customs, see Mark Moon, et al. v. County of Orange, et al. No. 8:19-cv-00258-JVS-
   10   KES, ECF No. 123 (“Third Amended Class Action Complaint”), at 6–15 (C.D. Cal
   11   Mar. 31, 2020), recording and monitoring of calls between detainees and their
   12   attorneys, id. at 15–53, access to proper medical care, including mental health care,
   13   id. at 55–66, and treatment of people with substance abuse disorders, id. at 67–77.
   14         As Defendants note, the Moon case was filed long before the advent of the
   15   COVID-19 pandemic. See Mark Moon, et al. v. County of Orange, et al. No. 8:19-
   16   cv-00258-JVS-KES, ECF No. 1 (C.D. Cal Feb. 8, 2019). While it is true that the
   17   Moon plaintiffs filed a single, two-page ex parte motion seeking release of a large
   18   swath of people incarcerated at the Orange County Jail, see Mark Moon, et al. v.
   19   County of Orange, et al. No. 8:19-cv-00258-JVS-KES, (C.D. Cal Mar. 30, 2020),
   20   ECF No. 121, the judge in that case denied that motion within 48 hours of its filing
   21   noting that Plaintiffs did not provide any authority or evidence to support its motion.
   22   See Mark Moon, et al. v. County of Orange, et al. No. 8:19-cv-00258-JVS-KES,
   23   ECF No. 126 (C.D. Cal Mar. 30, 2020) (Attached as Exhibit A). Although the
   24   plaintiff in Moon filed a thin motion concerning the COVID-19 pandemic, there
   25   can be no dispute that the Moon case is not, at its core, a case addressing the
   26
   27
   28


                                                  4
Case 8:20-cv-00835-JGB-SHK Document 39 Filed 05/09/20 Page 5 of 10 Page ID #:382


    1   COVID-19 crisis. 2
    2
    3       II.      This Case Was Properly Transferred to This Court
    4
                     a. This case is related to Fraihat v. ICE, No. 5:19:cv-01546-JGB-
    5
                        SHK.
    6
    7             The Plaintiffs here, like the Plaintiff-Petitioners in Fraihat v. ICE, No.
    8   5:19:cv-01546-JGB-SHK, allege that they are at an extremely high risk of serious
    9   illness or death as a result of a detention facility’s failure to limit and or address the
   10   risk of a COVID-19 outbreak. See ECF No. 15 (Plaintiffs’ Notice of Related Case),
   11   ECF No. 34 (Order re: Transfer Pursuant to General Order 19-03 (Related Cases)).
   12             Defendants argue that this case is “wholly unrelated to” Fraihat and Roman
   13   because those two cases relate to practices in Immigration and Customs
   14   Enforcement (“ICE”) detention centers.          But that is a distinction without a
   15   difference. This case, Fraihat, and Roman share both overlapping questions of fact
   16   and law. While the underlying factual records of the facilities at issue in this case
   17   (the Orange County Jail), Roman (the Adelanto ICE Processing Center), and
   18   Fraihat (multiple ICE detention centers) may be distinct, the facts regarding the
   19   COVID-19 epidemic, the special risks of COVID-19 in detention facilities, and the
   20   public health guidance in light of the COVID-19 crisis and the steps that detention
   21
   22
   23
   24
        2
   25     The Moon Plaintiffs, who are represented by private attorneys, are seeking
        damages, see Mark Moon, et al. v. County of Orange, et al. No. 8:19-cv-00258-
   26   JVS-KES, ECF No. 123, at 30 (Moon plaintiffs seek money damages, including
   27   statutory damages), and, until the ex parte motion was filed, did not seek release.
        Plaintiffs in this case, represented by non-profit and pro bono attorneys, seek only
   28   injunctive relief.


                                                    5
Case 8:20-cv-00835-JGB-SHK Document 39 Filed 05/09/20 Page 6 of 10 Page ID #:383


    1   facilities should take with respect to social distancing, personal protective
    2   equipment, hygiene, and testing, are the same. The ICE detention centers in the
    3   Fraihat case share essential characteristics with the Orange County Jail—
    4   particularly because many, like the Orange County Jail, are county jails. 3 Indeed,
    5   until March of 2019, Defendants maintained a contract with ICE to hold detainees
    6   in the Theo Lacy and James A. Musick facilities of the Orange County Jail.4
    7         Moreover, the legal analysis applicable to pretrial detainees under the
    8   Fourteenth Amendment and Americans with Disabilities Act relies on the same
    9   caselaw as that for ICE detainees. See Doe v. Kelly, 878 F.3d 710 (9th Cir. 2017)
   10   (applying standards set forth in Kingsley v. Hendrickson, 576 U.S. 389 (2015) and
   11   Bell v. Wolfish, 441 U.S. 520 (1979)—which addressed conditions of confinement
   12   of pre-trial detainees—to analyze conditions of confinement of civil immigration
   13   detainees).   Stated simply: these cases involve a determination of the legal
   14   obligations that detention facilities have to protect detainees from the serious risk
   15   of harm created by the current public health crisis and it is immaterial that some are
   16
   17
   18
   19
        3
          See Inspector General, U.S. Dep’t of Homeland Security, ICE Does Not Fully Use
   20   Contracting Tools to Hold Detention Facility Contractors Accountable for Failing
   21   to Meet Performance Standards, OIG-19-18, at 3 (Jan. 29, 2019),
        https://www.oig.dhs.gov/sites/default/files/assets/2019-02/OIG-19-18-Jan19.pdf
   22   (identifying 87 intergovernmental contracts, including with local and county jails,
   23   to hold ICE detainees along with people in criminal custody).
        4
          See Sean Emery & Roxana Kopetman, Sheriff to stop holding ICE detainees in
   24   Orange County jails, Orange County Register (Mar. 27, 2019),
   25   https://www.ocregister.com/2019/03/27/orange-county-sheriff-announces-early-
        end-to-ice-detainee-contract-and-temporary-closure-of-musick-jail-to-focus-on-
   26   mental-health-treatment-in-jails/; see also Office of Inspector General, U.S. Dep’t
   27   of Homeland Security, Management Alert on Issues Requiring Immediate Action at
        the Theo Lacy Facility in Orange, California, OIG-17-43-MA (Mar. 6, 2017),
   28   https://www.oig.dhs.gov/sites/default/files/assets/Mga/2017/oig-mga-030617.pdf.


                                                  6
Case 8:20-cv-00835-JGB-SHK Document 39 Filed 05/09/20 Page 7 of 10 Page ID #:384


    1   related to ICE detention centers and others to county jails. 5
    2
    3              b. Defendants had actual notice of Plaintiffs’ Notice of Related Cases.
    4
    5           In their Objections to Plaintiffs’ Notice of Related Case(s) and Transfer
    6   Thereof, ECF No. 36, Defendants assert they lacked “any opportunity to object or
    7   respond to the Notice” before the Court acted because they were not served with
    8   Plaintiffs’ Notice of Related Cases at the same time Plaintiffs served the Complaint.
    9   At the time the Plaintiffs’ filed the Notice of Related Case, the Defendants had not
   10   appeared. The Complaint was served on May 6, 2020, the same day this Court
   11   transferred the case. ECF No. 34; ECF No. 37; ECF No. 38. Defendants’ counsel
   12   filed their objection on May 7, 2020 and filed a Notice of Related Case on May 7,
   13   2020.
   14           In any event, Defendants’ counsel were aware of the Notice well before the
   15   Complaint was served. On May 1, 2020, Defendants’ counsel sent an e-mail, see
   16   Exhibit B (attached), referencing an Order issued by Judge Anderson, ordering the
   17   parties to meet and confer, see ECF No. 16 (May 1, 2020). Plaintiffs’ Notice of
   18   Related Case is the filing immediately preceding Judge Anderson’s May 1 Order.
   19   Defendants’ counsel later made an explicit reference to Plaintiffs’ Notice of Related
   20   Case during a May 5, 2020 telephonic Meet and Confer. Thus, Defendants were
   21
   22
   23
   24
        5
   25     Similar factual and legal parallels between jail conditions and ICE detention
        conditions exist for Ernesto Torres, et al. v. United States Dep’t of Homeland Sec.,
   26   et al., No. 5:18-cv-02604-JGB-SHK. Although that case does not center around
   27   COVID-19, the issues of how COVID-19 has impacted attorney access and legal
        communications have been far more fully developed in that case than the COVID-
   28   19 issues that were briefly addressed and then speedily dismissed in Moon.


                                                  7
Case 8:20-cv-00835-JGB-SHK Document 39 Filed 05/09/20 Page 8 of 10 Page ID #:385


    1   clearly aware of Plaintiffs’ Notice of Related Case well before the Court acted on
    2   it. Nevertheless, Defendants inexplicably waited until the case had been properly
    3   transferred to this Court to object to Plaintiffs’ Notice of Related Case.
    4
    5
           III.   Conclusion
    6
    7         For the aforementioned reasons, Plaintiffs respectfully submit that this Court
    8   sustain their objections to Defendants’ Notice of Related Case.
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                  8
Case 8:20-cv-00835-JGB-SHK Document 39 Filed 05/09/20 Page 9 of 10 Page ID #:386


    1   /s/Cassandra         /s/ Peter         /s/ Mitchell          /s/ John
    2   Stubbs               Eliasberg         Kamin                 Washington
        AMERICAN             AMERICAN          Mitchell Kamin        John
    3   CIVIL                CIVIL             C.A. Bar No. 202788   Washington
    4   LIBERTIES            LIBERTIES         Aaron Lewis           C.A. Bar No.
        UNION                FUND OF           C.A. Bar No. 284244   315991
    5   FOUNDATION           SOUTHERN          Brittany Benjamin     Schonbrun,
    6   Cassandra Stubbs     CALIFORNIA        C.A. Bar No. 323968   Seplow, Harris,
        C.A. Bar No.         Peter Eliasberg   COVINGTON &           Hoffman &
    7
        218849               C.A. Bar No.      BURLING LLP           Zeldes LLP
    8   Olivia Ensign        189110            1999 Avenue of the    11543 W.
        N.C. Bar No.         1313 W.           Stars                 Olympic Blvd.
    9
        50689                Eighth St.        Los Angeles, CA       Los Angeles,
   10   Cristina Becker      Los Angeles,      90067-4643            CA 90064
        N.C. Bar No.         CA 90017          (424) 332-4800        (310) 399-7040
   11
        46793                                  alewis@cov.com        jwashington@ss
   12   201 W. Main St.,                       mkamin@cov.com        hhlaw.com
        Suite 402, Durham,                     bbenjamin@cov.com
   13
        NC 27701
   14   cstubbs@aclu.org                       Stacey Grigsby*       s/ Paul Hoffman
        ensign@aclu.or                         D.C. Bar No. 491197   Paul Hoffman
   15
        cbecker@aclu.org                       Amia Trigg**          C.A. Bar No.
   16                                          C.A. Bar No. 282890   71244
        Carl Takei                             COVINGTON &           UNIVERSITY
   17
        C.A. Bar No.                           BURLING LLP           OF
   18   256229                                 One CityCenter        CALIFORNIA,
        Somil Trivedi                          850 Tenth Street NW   IRVINE
   19
        D.C. Bar No.                           Washington, DC        SCHOOL OF
   20   1617967                                20001                 LAW
   21   Clara Spera                            (202) 662-6000        CIVIL RIGHTS
        N.Y. Bar No.                           sgrigsby@cov.com      LITIGATION
   22   5590229                                atrigg@cov.com        CLINIC
   23   AMERICAN                                                     401 E. Peltason
        CIVIL                                                        Dr.,
   24   LIBERTIES                                                    Suite 1000,
   25   UNION                                                        Irvine, CA
        FOUNDATION                                                   92687
   26   125 Broad Street,                                            (949) 824-0066
   27   18th Floor
        New York, NY
   28   10004


                                               9
Case 8:20-cv-00835-JGB-SHK Document 39 Filed 05/09/20 Page 10 of 10 Page ID #:387


     1   ctakei@aclu.org
         strivedi@aclu.org
     2
         cspera@aclu.org
     3   Zoe Brennan-
         Krohn**
     4
         C.A. Bar No.
     5   324912
         AMERICAN
     6
         CIVIL
     7   LIBERTIES
         UNION
     8
         FOUNDATION
     9   Disability Rights
    10   Program
         39 Drumm Street
    11   San Francisco, CA
    12   94111
         (415)-343-0769
    13   zbrennan-
    14   krohn@aclu.org

    15
    16
    17
    18
    19   ATTORNEYS FOR PLAINTIFFS
         *pro hac vice application forthcoming
    20   **C.D. California admission application forthcoming
    21
    22
    23
    24
    25
    26
    27
    28


                                              10
